                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      December 04, 2018
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DAN MICHAEL PANNELL,          §
                              §
      Plaintiff,              §
VS.                           § CIVIL ACTION NO. 4:18-CV-141
                              §
                              §
WELLS FARGO HOME MORTGAGE, et
                              §
al,                           §
                              §
         Defendants.

                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation (Instrument No. 89) of United

States Magistrate Judge Christina Bryan signed on November 15, 2018, regarding Instrument

                                        4 2018 no objections were filed by either party
No. 88. The Court finds as of December ___,

pursuant to 28 U.S.C. ' 636(b)(1)(C) and General Order 80-5, S.D. Texas. Failure to file

objections within 14 days after being served with a copy has barred the parties from attacking on

appeal the Magistrate's factual findings.

       ORDERED, ADJUDGED and DECREED that United States Magistrate Judge Bryan's

Memorandum and Recommendation is hereby adopted by this Court.

       The Clerk of the Court shall provide a true copy of this Order to all counsel of record.

                           4th day of December, 2018, at Houston, Texas.
       SIGNED on this the ____




                                                          VANESSA D. GILMORE
                                                     UNITED STATES DISTRICT JUDGE
